On Rehearing.
HONORABLE A. C. SPENCER, District Judge,
sitting in place of MR. JUSTICE GALEN, disqualified, delivered the opinion of the court.
More mature consideration after a rehearing has disclosed that error upon the part of the trial court prejudicial to the rights of appellant was committed in giving Instruction No. 11. Sufficient statement of the facts appears in the former opinion, and we think that decision correct in material particulars, save and except so much thereof as fails to disapprove of Instruction No. 11.
Appellant urges all specifications of error made upon the original hearing, but lays particular stress upon the giving of Instructions Nos. 5. and 11, and only these require con*40sideration. As the order of this court heretofore made must be overruled and a new trial. granted, attention should be called to the record to show why No. 5 has our approval. Instruction No. 5 reads as follows: “You are further instructed that as a matter of law, under the facts of this case, the defendants had the right to enter the premises in question and to seize said property under the writ of attachment and to leave such goods in the house but only so long as it was reasonably necessary under the circumstances to pack up and prepare the same for removal and to remove the same, unless the removal of said goods from said house was prevented by the act of the plaintiff, Mabel Himmelbauer or her husband, Antone Himmelbauer, or their agents, or unless they gave consent to the goods remaining there.”
The record fails to disclose in what manner the constable effected his first entrance, into the house in question; fails to show how or from whom he obtained the key with which he later admitted the sheriff; fails to show whether he admitted the sheriff pursuant to previous arrangement or in consequence of a request after a casual meeting; and fails to impart any information asuto what was the result of the attachment which the testimony showed he levied the day prior to the levy by the sheriff.
On April 1, 1918, the house at 622 Harrison Avenue was in the apparent possession of Hageman, who produced the key and allowed the sheriff to enter. No circumstances appear in the record to arouse the suspicion, much less to justify the belief by the sheriff, that such possession was not rightful, nor do we think the record discloses any facts which would require the sheriff before making his levy to make further investigation after his entry was made without force, peaceably and even by permission of one not only in apparent but actual possession. Neither Hageman nor the deputy sheriff were produced as witnesses to explain the circumstances attending the entrance of either officer, and while another trial of this case may disclose circumstances such as to make Instruction No. 5 wholly inapplicable, we think it not erroneous when ap*41plied to the undisputed facts of this case. The injection of the name of Antone Himmelbauer into the instruction was not justified by the evidence, since he was not even remotely connected with any of the proceedings in relation to the levy upon, detention or removal of the property, but we think the jury was in no manner misled thereby and the error, if any, was harmless.
Instruction No. 11, however, especially in so far as it ap[4] plies to the second cause of action, is erroneous. It reads: “You are instructed that if you find from a preponderance of the evidence in this cause that the property described in the complaint was property exempt from attachment, and that demand had been made therefor,. your verdict should be for the plaintiff for the reasonable value of such property on the first day of April, 1918, not, however, exceeding the sum of $1,000, with interest thereon from said date at eight per cent per annum; also for such additional sum as you may find that she has incurred as expenses in the pursuit of said property, not exceeding the sum of $100.
“And upon plaintiff’s second cause of action, if you find that the property is exempt and that she made demand therefor, and if you find from a preponderance of the evidence that the conduct of the officers, while in the house where the property was situated and during the time when the plaintiff was present, acted in a wanton and malicious manner and not reasonably necessary for the preservation and care of the property, you may find for the plaintiff such actual damages, if any, as you believe from the evidence she has suffered therefrom, and for such exemplary damages as you think she is entitled to under all the facts and circumstances in this cause; but you cannot award the plaintiff any damages for mere humiliation or injury to feeling in any event occasioned or caused by the mere fact of the attachment having been made upon the property, or the mere fact of the presence of the officers in caring for such property.”
Under this instruction the jury was advised that at least three facts must exist before the plaintiff could prevail in *42actual damages, viz.: 1. That the property in question was exempt; 2. That plaintiff made demand therefor; and 3. That the officers acted in a wanton and malicious manner. The second cause was not founded upon the theory that the property was exempt, the demand was admitted in the pleadings and the wanton and malicious conduct of the officers, if any, could only apply to exemplary damages, not to the actual, and hence it becomes apparent that the jury was not required to find the existence of any of these facts in order to base a verdict for actual damages in favor of plaintiff. The instruction was an incorrect statement of the law, and indulging the presumption that the jury followed the instructions of the court, was clearly prejudicial to the rights of appellant, and for this error plaintiff is entitled to a new trial.
The former order of this court is overruled, the judgment of the lower court is ordered reversed and a new trial granted.
Mr. Cheek Justice Callaway and Associate Justices Cooper, Holloway and Stark concur.